Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 1 of 12 Page ID #:782



    1   Peter Strojnik,
        7847 N. Central Avenue
    2   Phoenix, Arizona 85020
    3   Telephone: (602) 524-6602
        ps@strojnik.com
    4
    5                         UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
    6
                                                         Case No: 8:19-cv-01560-JVS-JDE
    7
    8   PETER STROJNIK,                                  PLAINTIFF’S RESPONSE TO
                                                         DEFENDANT’S MOTION TO
    9                                       Plaintiff,   DISMISS SECOND AMENDED
                                                                COMPLAINT
   10
   11                        vs.
   12   SCG AMERICA CONSTRUCTION INC.
   13   DBA HYATT REGENCY ORANGE
        COUNTY
   14
   15
                                          Defendant.
   16
   17                                        SUMMARY

   18         Plaintiff’s Second Amended Complaint [27], facially challenged by Defendant’s

   19   under Fed. R. Civ. P. 12(b)(1) and 12(b)(6), is cautiously drafted to comply with
        jurisdictional pleading requirements of Warth v. Seldin, 422 U.S. 490, 501, 95 S.Ct. 2197,
   20
        45 L.Ed.2d 343 (1975), Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011),
   21
        Wilson v. Kayo Oil Co., 563 F.3d 979 (9th Cir. 2009), Civil Rights Education and
   22
        Enforcement Center v. Hospitality Properties Trust, 867 F.3d 1093, 1099 (9th Cir. 2017)
   23
        and Fed. R. Civ. P. 9(b).    Claims for relief are similarly drafted in compliance with
   24
        Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) and Bell Atlantic
   25
        Corp. v. Twombly, 550 U.S. 544,127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
   26         Even more importantly, SAC faithfully resolves all issues raised by the Court in its
   27   Order [25].
   28         The Second Amended Complaint is flawless. Defendant’s Motion must be denied.
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 2 of 12 Page ID #:783



    1
    2
                                               ARGUMENT
    3
    4          Defendant’s current Motion [29] makes several fundamental legal errors. It fails to

    5   distinguish between 12(b)(1) and 12(b)(6) pleading standards and applies the 12(b)(6)
        pleading standards to its 12(b)(1) argument. It fails to recognize the distinction between a
    6
        facial and factual 12(b)(1) jurisdictional attack, applying factual standards to its facial
    7
        attack. The inextricable confounding of legal standards result in a Motion that should not
    8
        be granted.
    9
        A. LEGAL STANDARDS
   10
           I. Distinction Between Facial and Factual Challenges to Jurisdiction
   11
               A motion to dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction may
   12   be “facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
   13   Where a defendant makes a facial attack on jurisdiction, factual allegations of the
   14   complaint are taken as true. Fed'n of African Am. Contractors v. City of Oakland, 96 F.3d
   15   1204, 1207 (9th Cir. 1996); see also Defs. of Wildlife, 504 U.S. at 561. (“At the pleading
   16   stage, general factual allegations of injury resulting from the defendant's conduct may
   17   suffice, for on a motion dismiss, [courts] presume that general allegations embrace those

   18   specific facts that are necessary to support the claim.”) (internal citation and quotations

   19   omitted). The plaintiff is then entitled to have those facts construed in the light most
        favorable to him or her. Fed'n of African Am. Contractors, 96 F.3d at 1207.
   20
               In contrast, a factual attack on subject matter jurisdiction occurs when a defendant
   21
        challenges the lack of jurisdiction with affidavits or other evidence. See Leite v. Crane
   22
        Co., 749 F.3d 1117, 1121 (9th Cir. 2014). “When the defendant raises a factual attack, the
   23
        plaintiff must support … jurisdictional allegations with ‘competent proof,' under the same
   24
        evidentiary standard that governs in the summary judgment context.” Leite, 749 F.3d at
   25
        1121 (quoting Hertz Corp. v. Friend, 559 U.S. 77, 96-97 (2010)). The district court may
   26   resolve those factual disputes itself, unless “the existence of jurisdiction turns on disputed
   27   factual issues[.]” Id. at 1121-22 (citations omitted). “To the extent that the jurisdictional
   28   facts are disputed . . ., the parties should be allowed to conduct discovery for the limited


                                                   2
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 3 of 12 Page ID #:784



    1   purpose of establishing jurisdictional facts before the claims can be dismissed.” Siderman
    2   de Blake v. Republic of Argentina, 965 F.2d 699, 713 (9th Cir. 1992)
    3          Where a defendant brings a factual challenge, "a court may look beyond the

    4   complaint to matters of public record without having to convert the motion into one for

    5   summary judgment." White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) (citation omitted).
        Once the moving party has made a factual challenge by offering affidavits or other
    6
        evidence to dispute jurisdictional allegations in the complaint, the party opposing the
    7
        motion must "present affidavits or any other evidence necessary to satisfy its burden of
    8
        establishing that the court, in fact, possesses subject matter jurisdiction." Colwell v. Dep't
    9
        of Health & Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009) (quoting St. Clair v. City
   10
        of Chico, 880 F.2d 199, 201 (9th Cir. 1989)).
   11
               In Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 101, 118 S. Ct. 1003
   12   (1998), the Supreme Court emphasized that a federal court must first establish as “an
   13   antecedent” matter that it has jurisdiction.
   14      II. 12(b)(1) and 12(b)(6) Elements of Proof are Different.
   15          The standing inquiry requires a plaintiff to show (1) he suffered an injury in fact;
   16   (2) there is a causal connection between that injury and the defendant's conduct; and (3) a
   17   favorable   decision    would    likely   redress   the   injury. CREEC,     867    F.3d    at

   18   1098. (citing Defenders of Wildlife, 504 U.S. at 560). When a plaintiff seeks injunctive

   19   relief, he must also “allege ‘continuing, present adverse effects' stemming from the

   20   defendant's actions.” Id.

   21          Article III "requires that the party seeking review be himself among the

   22
        injured." Sierra Club v. Morton, 405 U.S. 727, 734-35 (1972). A plaintiff has sustained
        an injury in fact only if she can establish "an invasion of a legally protected interest
   23
        which is (a) concrete and particularized; and (b) actual or imminent, not conjectural or
   24
        hypothetical." Lujan, 504 U.S. at 560 (citations and internal quotation marks omitted).
   25
               Where, as here, a party seeks injunctive relief, "past exposure to illegal conduct
   26
        does not in itself show a present case or controversy." City of Los Angeles v. Lyons,
   27
        461 U.S. 95, 102 (1983) (alteration omitted). Instead, the plaintiff must allege
   28
        "continuing, present adverse effects" stemming from the defendant's actions. Id.

                                                   3
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 4 of 12 Page ID #:785



    1          A plaintiff experiences continuing adverse effects where a defendant's failure to
    2   comply with the ADA deters her from making use of the defendant's facility. Chapman v.
    3   Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 953 (9th Cir. 2011) (en banc). The Cut of Appeals

    4   has dubbed this the "deterrent effect doctrine." Id. at 949-50. "[W]hen a plaintiff who is

    5   disabled within the meaning of the ADA has actual knowledge of illegal barriers at a public
        accommodation to which he or she desires access, that plaintiff need not engage in the
    6
        'futile gesture' of attempting to gain access in order to show actual injury. . . ." Pickern v.
    7
        Holiday Quality Foods Inc., 293 F.3d 1133, 1135 (9th Cir. 2002) (quoting 42 U.S.C. §
    8
        12188(a)(1)). "So long as the discriminatory conditions continue, and so long as a plaintiff
    9
        is aware of them and remains deterred, the injury under the ADA continues." Id. at 1137.
   10
               ADA plaintiff may demonstrate a likelihood of future harm in one of two ways.
   11
        He may either show (1) injury in fact coupled with an intent to return to the offending
   12
        facility; or (2) deterrence from visiting or returning to the facility because of the ADA
   13
        violation(s). Id. at 1098-99.
   14          On the other hand, to state an ADA claim, a plaintiff must allege that (1) he is an
   15   individual with a disability; (2) the defendant is a private entity that owns, leases, or
   16   operates a place of public accommodation; and (3) the plaintiff was denied public
   17   accommodations by the defendant because of his or her disability. 42 U.S.C. §§ 12182(a)-
   18   (b); Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007); Arizona ex rel. Goddard
   19   v. Harkins Amusement Enter. Inc., 603 F.3d 666, 670 (9th Cir. 2010).

   20      III.      The Factual Overlap between Element (2) in a Statement of Claim and
               Element (3) in a Statement of Jurisdiction further Complicates Standing
   21          Analysis.
   22          Proof of causal connection between the injury and defendant’s conduct (relating to
   23   jurisdictional proof) and the denial of public accommodation because of plaintiff’s
   24   disability (relating to statement of ADA claim) present a factual overlap.
   25          The threshold question of whether plaintiff has standing (and the court has
   26   jurisdiction) is distinct from the merits of his claim. Rather, "[t]he jurisdictional question
   27   of standing precedes, and does not require, analysis of the merits." Equity Lifestyle Props.,

   28   Inc. v. Cnty. of San Luis Obispo, 548 F.3d 1184, 1189 n. 10 (9th Cir. 2008); see


                                                   4
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 5 of 12 Page ID #:786



    1   also Seldin, 422 U.S. at 500 (Standing "in no way depends on the merits of the contention
    2   that particular conduct is illegal."). See also Bell v. Hood, 327 U.S. 678, 682, 66 S.Ct. 773,
    3   90 L.Ed. 939 (1946); Catholic League for Religious and Civil Rights v. City & Cnty. of

    4   San Francisco, 624 F.3d 1043, 1049 (9th Cir. 2010) (en banc) ("Nor can standing analysis,

    5   which prevents a claim from being adjudicated for lack of jurisdiction, be used to disguise
        merits analysis, which determines whether a claim is one for which relief can be granted
    6
        if factually true.").
    7
                  Therefore, in pleading jurisdiction in an ADA case, the question how an
    8
        accessibility barrier affect a plaintiff’s particular disability impermissibly morphs element
    9
        3 of the statement of the claim (that plaintiff was denied public accommodations by the
   10
        defendant because of his or her disability) and element 2 of the jurisdictional allegation
   11
        (that there is a causal connection between that injury and the defendant's conduct.)
   12       IV.      Pleading Standards under Rule 12(b)(1) and 12(b)(6) are also Different1.
   13             Ashcroft and Twombly apply to 12(b)(6) motions. Ashcroft and Twombly address
   14   the pleading required to survive a motion to dismiss for failure to state a claim, and,
   15   distilled to their essence, impose two requirements. First, the reviewing court, though
   16   crediting factual assertions made in the pleadings, is not required to credit legal
   17   conclusions. Ashcroft, 129 S.Ct. at 1949-50 (citing Twombly, 550 U.S. at 555, 127 S.Ct.

   18   1955). Second, the complaint cannot survive a motion to dismiss unless it alleges facts that

   19   plausibly entitle plaintiff to relief. Id. at 1950-51.

   20
   21
   22
        1
   23     This is addressed in the analysis by the Honorable John A. Mendez. In Johnson v.
        Alhambra & O Associates, (2019 E.D. Cal. 2:19-cv-00103 at Dkt. 15), Judge Mendez,
   24   relying on Centex denied a motion to dismiss under Rule 12(b)(1) by noting, in part:
   25
                  [A] plaintiff's statement of subject-matter jurisdiction is not governed by the
   26             strict pleading standard of Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell
                  Atlantic Corp. v. Twombly, 550 U.S. 554 (2007). Maya v. Centex Corp., 658
   27
                  F.3d 1060, 1067 (9th Cir. 2011).
   28


                                                     5
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 6 of 12 Page ID #:787



    1          However, Twombly and Ashcroft are ill-suited to application in the constitutional
    2   standing context because in determining whether plaintiff states a claim under 12(b)(6),
    3   the court necessarily assesses the merits of plaintiff's case. Centex.

    4          The proper 12(b)(1) analysis is subject to a different standard. Centex, 658 F. 3d at

    5   1067. "For purposes of ruling on a motion to dismiss for want of standing, both the trial
        and reviewing courts must accept as true all material allegations of the complaint and must
    6
        construe the complaint in favor of the complaining party." Seldin, 422 U.S. at 501. "At the
    7
        pleading stage… we `presum[e] that general allegations embrace those specific facts
    8
        that are necessary to support the claim.'" (emphasis supplied) Defenders of Wildlife,
    9
        504 U.S. at 561, see also Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1014 n. 3 (1992)
   10
        (cautioning that while at the summary judgment stage, the court "require[s] specific facts
   11
        to be adduced by sworn testimony," a "challenge to a generalized allegation of injury in
   12   fact made at the pleading state ... would have been unsuccessful"). See also Wilson, 563
   13   F.3d at 980 (noting that the minimal allegations that a plaintiff intends to return is
   14   sufficient to defeat a motion to dismiss).
   15      V. Fed. R. Civ. P. 9(b) Encapsulates the Defenders of Wildlife, Seldin, Centex
   16
              and Wilson Decisions in Federal Rules of Civil Procedure

   17          Fed. R. Civ. P. 9(b) is consistent with Defenders of Wildlife, Seldin, Centex and
   18   Wilson. It provides that “intent (to return) … and other conditions of a person's mind
   19   (being deterred) may be alleged generally”. Fed. R. Civ. P. 9(b).

   20      VI. The CREEC Pleading Standard is Also Consistent with Defenders of Wildlife,
              Seldin, Centex, Wilson and Fed. R. Civ. P. 9(b)
   21
               The Court in CREEC confirmed that general jurisdictional allegations suffice:
   22
   23          A plaintiff experiences continuing adverse effects where a defendant's failure
               to comply with the ADA deters her from making use of the defendant's
   24          facility. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 953 (9th Cir.
               2011) (en banc). We have dubbed this the "deterrent effect doctrine." Id. at
   25
               949-50. "[W]hen a plaintiff who is disabled within the meaning of the ADA
   26          has actual knowledge of illegal barriers at a public accommodation to which
               he or she desires access, that plaintiff need not engage in the 'futile gesture'
   27          of attempting to gain access in order to show actual injury. . . ." Pickern v.
   28          Holiday Quality Foods Inc., 293 F.3d 1133, 1135 (9th Cir. 2002) (quoting
               42 U.S.C. § 12188(a)(1)). "So long as the discriminatory conditions continue,

                                                     6
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 7 of 12 Page ID #:788



    1          and so long as a plaintiff is aware of them and remains deterred, the injury
               under the ADA continues." Id. at 1137.
    2
    3                                                ***
               The Named Plaintiffs have alleged in the First Amended Complaint that
    4          they intend to visit the relevant hotels, but have been deterred from
               doing so by the hotels' non-compliance with the ADA. They further
    5          allege that they will visit the hotels when the non-compliance is cured.
    6          Thus, the ADA violations have prevented them from staying at the hotels.
               Without such averments, they would lack standing. However, "construing
    7          the factual allegations in the complaint in favor of the plaintiffs, " as we must
               at this preliminary stage, Mont. Shooting Sports Ass'n v. Holder, 727 F.3d
    8          975, 979 (9th Cir. 2013), we conclude that the Named Plaintiffs have
    9          sufficiently alleged injury in fact. Chapman, 631 F.3d at 953. Their harm
               is "concrete and particularized, " and their intent to visit the hotels once
   10          they provide equivalent shuttle service for the disabled renders their
               harm "actual or imminent, not conjectural or hypothetical." (Emphasis
   11
               supplied)
   12
               CREEC 867 F.3d at 1100-01. There is no jurisdictional difference between CREEC
   13
        and this case.
   14
   15   B. APPLICATION OF LEGAL STANDARDS TO THE SECOND AMENDED
           COMPLAINT
   16
   17      I. SAC satisfied the CREEC, Defenders of Wildlife, Seldin, Centex, Wilson and
              Fed. R. Civ. P. 9(b) Jurisdictional Pleading Standards.
   18
               Federal courts must “take a broad view of constitutional standing in civil rights
   19
        cases, especially where, as under the ADA, private enforcement suits are the primary
   20
        method of obtaining compliance with the act.” Doran v. 7-Eleven, Inc., 524 F.3d 1034,
   21
        1039-40 (9th Cir. 2008) ((quoting Trafficante v. Metro Life Ins. Co., 409 U.S. 205, 209
   22
        (1972)). "At the pleading stage… [the Supreme Court] presumes that general
   23
        [jurisdictional allegations] allegations embrace those specific facts that are necessary to
   24   support the claim.'" Defenders of Wildlife, 504 U.S. at 561, see also Lucas v. S.C. Coastal
   25   Council, 505 U.S. 1003, 1014 n. 3 (1992)
   26          In SAC, Plaintiff factually alleges his 2008 ADA Amendment Act and 28 C.F.R.
   27   36.105 disabilities. See id. at ¶¶3, 6 and 7. He factually alleges that he lodged in Anaheim
   28   on or about March 14-15, 2019 at Defendant’s competitor’s lodging facility, but that he


                                                   7
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 8 of 12 Page ID #:789



    1   experienced accessibility barriers there. ¶20. He reviewed 1st and 3rd party booking
    2   websites for lodging at Defendant’s Hotel, but found that the booking websites were not
    3   compliant with 28 C.F.R. 36.302(e)(1)(ii). See Table in ¶20. He then personally visited

    4   Defendant’s Hotel in order to determine whether it would be suitable for future travel and

    5   found that it, too, was replete with 12 distinct, photographically documented, ADA
        violations2. Id.
    6
               Plaintiff factually alleges his ADA requirements based on his disability in ¶¶ 21
    7
        and 22 and referencing applicable Standards for Accessibility Design. Plaintiff connects
    8
        the Relationship Between Plaintiff’s ADA Disabilities and Major Life Activities in a table
    9
        at ¶6. He further specifically and factually describes how each photographically
   10
        documented ADA violation denied him full and equal access to the Hotel. ¶22 (a)-(xi) and
   11
        referenced each violation to the 2010 Standards for Accessibility Design. He concludes,
   12          13. The ADAAG violations in this Verified Complaint relate to barriers to
   13              Plaintiffs mobility. This impairs Plaintiff’s full and equal access to the
                   Hotel which, in turn, constitutes discrimination satisfying the “injury in
   14              fact” requirement of Article III of the United States Constitution.
   15
               14. Plaintiff is deterred from visiting the Hotel based on Plaintiff’s
   16              knowledge that the Hotel is not ADA or State Law compliant as such
                   compliance relates to Plaintiff’s disability. (Listing facts (a)-(h) in
   17              support of this allegation.3)
   18
               15. Plaintiff intends to visit Defendant’s Hotel at a specific time when the
   19              Defendant’s noncompliant Hotel becomes fully compliant with ADAAG;
                   just as a disabled individual who intends to return to a noncompliant
   20              facility suffers an imminent injury from the facility's existing or
   21              imminently threatened noncompliance with the ADA, a plaintiff who is
                   deterred from patronizing a hotel suffers the ongoing actual injury of lack
   22              of access to the Hotel.
   23
                                                      ***
   24          23. The ADA and Unruh accessibility violations described in the preceding
                   paragraph relate to Plaintiff’s disabilities and interfere with Plaintiff’s full
   25
   26   2
          Plaintiff notes that personally taken photographs represent the ultimate factual proof of
        a condition.
   27   3
          In March of 2019, Plaintiff has the specific intent to visit the Los Angeles area on or
   28   about the weekend of April 4, 2020. Of course, in light of COVID-19 restrictions, this
        travel plan has been modified until after the COVID-19 restrictions have been lifted.

                                                    8
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 9 of 12 Page ID #:790



    1                and complete enjoyment of the Hotel; for the details of the relation
                     between Plaintiff’s disabilities and ADAAG violations, Plaintiff
    2                incorporates the table in ¶6 above.
    3
                  24. The removal of accessibility barriers listed above is readily achievable.
    4
    5             25. As a direct and proximate result of ADA Violations, Defendant’s failure
                      to remove accessibility barriers prevented Plaintiff from equal access to
    6                 the Defendant’s public accommodation.
    7
                  Lastly, he alleges that his injuries would be redressed by injunctive relief as alleged
    8
        in ¶25.
    9             These allegations more than adequately comply with the CREEC, Defenders of
   10   Wildlife, Seldin, Centex, Wilson and Fed. R. Civ. P. 9(b) Jurisdictional Pleading Standards.
   11       II. SAC satisfied the Ashcroft and Twombly 12(b)(6) Pleading Standards.
   12             The determination of whether a complaint satisfies the plausibility standard is a
   13   “context-specific task that requires the reviewing court to draw on its judicial experience
   14   and common sense.” Ashcroft, 556 U.S. at 679.
   15             In SAC, Plaintiff alleges that he is an individual with disability, ¶¶ 3, 5 and
   16   the table titled Relationship Between Plaintiff’s ADA Disabilities and Major Life
   17   Activities in ¶6. Plaintiff factually alleges that Defendant owns, operates, leases or
   18   leases to a lodging business at 11999 Harbor Blvd. In Garden Grove. ¶8. Plaintiff
   19   further factually alleges that he is denied public accommodations by Defendant on
   20   the basis of his disability4, see ¶¶ 10, 28, 29, 34, 35.
   21             Plaintiff factually alleges his ADA requirements based on his disability in ¶¶ 21

   22   and 22, referencing applicable Standards for Accessibility Design. Plaintiff connects the

   23   in a table in ¶6. He further specifically and factually describes how each photographically
        documented ADA violation denied him full and equal access to the Hotel. ¶22 (i)-(xi).
   24
        With respect to the violation of 28 C.F.R. 36.302(e)(1)(ii), SAC alleges what is required
   25
   26   4
          42 U.S.C. §12182 provides that “[n]o individual shall be discriminated against on the
   27   basis of disability in the full and equal enjoyment of the goods, services, facilities,
        privileges, advantages, or accommodations of any place of public accommodation by any
   28   person who owns, leases (or leases to), or operates a place of public accommodation.


                                                     9
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 10 of 12 Page ID #:791



    1   on the booking websites and what is missing, see ¶21(a)-(e) specifying the information
    2   required on the booking websites “to reasonably permit Plaintiff to assess independently
    3   whether the hotel or guest room meets his accessibility needs”. With respect to encounter

    4   with physical barriers to accessibility, ¶¶ 21 and 22 along with table in ¶6 titled

    5   Relationship Between Plaintiff’s ADA Disabilities and Major Life Activities and the
        specific causal connection between Plaintiff’s disability and each of the barriers, ¶22(i)-
    6
        (xi) defeat Defendant’s argument.
    7
        C. DEFENDANT’S ARGUMENT FOR DISMISSAL OF UNRUH STATE LAW
    8      CLAIM IS NOT WELL TAKEN
    9
               At 16:19, Defendant accurately states Unruh limitation to “personally encountered
   10
        violations on a particular occasion” (emphasis in original), but then concludes that
   11
        “Strojnik did not personally encounter any barriers”. Id. at 16:25. This is just a misreading
   12   of the SAC in which Plaintiff alleges the undisputable fact that he, in fact personally
   13   encountered the barriers and was denied equal access.
   14          Unruh is intended to ensure disabled persons "have the same right as the general
   15   public to the full and free use" of facilities open to the public. (§ 54, subd. (a);
   16   Urhausen v. Longs Drug Stores California, Inc. 155 Cal.App.4th 254, 261 (2007)
   17   (Urhausen). It declares, "Individuals with disabilities shall be entitled to full and equal
   18   access, as other members of the general public, to accommodations, advantages,
   19   facilities, . . . and privileges of all . . . hotels, lodging places, places of public
   20   accommodation, amusement, or resort, and other places to which the general public is
   21   invited . . . ." (§ 54.1, subd. (a)(1).) For the Act's purposes, "'[f]ull and equal access' . .
   22   . means access that meets the standards of Titles II and III of the Americans with

   23   Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted

   24   pursuant thereto, except that, if the laws of this state prescribe higher standards, it shall

   25   mean access that meets those higher standards." (§ 54.1, subd. (a)(3); Urhausen, at p.

   26   261; see also § 54, subd. (c) ["A violation of the right of an individual under the
        Americans with Disabilities Act of 1990 (Public Law 101-336) also constitutes a
   27
        violation of this section"].) "'Access' refers not only to entry into a building but, more
   28


                                                  10
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 11 of 12 Page ID #:792



    1   broadly, to the use of all facilities made available for general public use . . . ."
    2   (Urhausen, at p. 261.)
    3         A disabled person has standing to pursue an injunctive relief claim if he or she
    4   is merely "'potentially aggrieved'" by a defendant denying equal access, but that same
    5   disabled person has standing to pursue a damages claim only if the defendant actually
    6   denied him or her equal access on a particular occasion. Reycraft v. Lee 177

    7   Cal.App.4th 1211, 1224 (2009), Further, "to maintain an action for damages pursuant

    8   to section 54 et seq. an individual must take the additional step of establishing that he

    9   or she was denied equal access on a particular occasion". Donald v. Cafe Royale, Inc.

   10   218 Cal. App. 3d 168, 183 (1990)

   11
              Here, SAC alleges that on March 14-15, 2019, Plaintiff presented himself to
        Defendant’s Hotel to conduct business there because Defendant’s competitor where he
   12
        was lodging that night was replete with accessibility barriers:
   13
           19. Plaintiff lodged in Anaheim on or about March 14-15, 2019 at Defendant’s
   14          competitor’s lodging. Defendant’s competitor’s hotel was replete with
   15          accessibility barriers and, therefore, Plaintiff visited Defendant’s hotel to
               determine if it would be suitable for future lodging.
   16
   17      20. Plaintiff learned that not only did Defendant’s hotel violate booking websites
               disclosures pursuant to 28 C.F.R. 36.302(e), but it was also replete with
   18          accessibility barriers all of which Plaintiff documented with website screenshots
               and documentary photographs as follows [listing denials of equal access].
   19
   20         Defendant concludes that “is [Plaintiff] is able to “ambulate”, it is irrelevant
   21   whether there are inaccessible counters or improper hardware, as alleged in the SAC”,
   22   quoting to Surrey v. True Beginnings, LLC, 168 Cal.App.4th 414, 419 (2008) Motion at
   23   17:16-19. However, the Surrey Appellate Opinion has been overruled by the California
   24   Supreme Court in White v. Square, 7 Cal. 5th 1019 (2019):

   25
              Conclusion
   26
              We conclude that a person who visits a business's website with intent to
   27
              use its services and encounters terms or conditions that exclude the person
   28         from full and equal access to its services has standing under the Unruh


                                                11
Case 8:19-cv-01560-JVS-JDE Document 30 Filed 05/05/20 Page 12 of 12 Page ID #:793



    1          Civil Rights Act, with no further requirement that the person enter into an
               agreement or transaction with the business. We disapprove Surrey v.
    2
               TrueBeginnings, LLC, supra, 168 Cal.App.4th 414, to the extent it is
    3          inconsistent with this opinion.
    4   D. DEFENDANT’S ARGUMENT FOR DISMISSAL OF NEGLIGENCE CLAIM IS
    5      NOT WELL TAKEN.

    6          Defendant pleads that the Court decline supplemental jurisdiction over the
    7   negligence claim if Plaintiff lacks standing to bring the ADA claim. Since Plaintiff
    8   disagrees with the premise of the proposition, Plaintiff requests that the Court retain
    9   jurisdiction over all State Law Claims.
   10   E. CONCLUDING OBSERVATIONS.
   11          Plaintiff is an ADA tester. SAC is a good faith attempt to remediate all
   12   deficiencies noted in the Order of the Court [25]. At this point, it is unclear to Plaintiff
   13   what enhancements other than those noted in the Order would satisfy Defendant.

   14          Several District Courts have denied motions to dismiss based on lesser factually

   15   intense allegations that the SAC. See, e.g., Strojnik v. GF Carneros Tenant (N.D. Cal.

   16   3:19-cv-03583 at Dkt. 28), Brooke v. Kashl Corporation (S.D. Cal. 3:18-cv-02581 at Dkt.
        15), Strojnik v. 574 Escuela, LLC (N.D. Cal. 3:18-cv-06777 at Dkt. 20 and 24), Johnson
   17
        v. Alhambra & O Associates, (E.D. Cal. 2:19-cv-00103 at Dkt. 15), CREEC, supra.
   18
                           CONCLUSION AND PRAYER FOR RELIEF
   19
               For the foregoing reasons, Plaintiff respectfully requests that Defendant’s
   20
        Motion be denied in its entirety. If the Court finds that additional pleading
   21
        enhancements are needed, Plaintiff pleads for leave to amend.
   22
               RESPECTFULLY SUBMITTED this 5th day of May 2020.
   23
                                                   PETER STROJNIK
   24
   25
   26                                              Plaintiff

   27   ECF filed this 5th Day of May, 2020, and served on Defendant through PACER.
   28
        /s/

                                                  12
